DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 and 10/12/2021 was filed after the mailing date of the Notice of Allowance on 8/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 12, and 16 were neither found through a search of the prior art nor considered obvious by the examiner. In particular, the prior art of record does not teach or suggest in combination with the remaining limitations and in the context of their claims as whole:
For independent Claim 1: “… timing circuitry to determine occurrence of a trigger signal received on a pin of the memory device, with the pin being a pin to receive a signal for performance of a function of the memory device, with the signal being different from the trigger signal; and
a processor configured to execute instructions stored on one or more components in the memory device, the instructions, when executed by the processor, cause the memory device to perform operations, the operations comprising dumping an error log, associated with one or more error conditions, to memory of the memory device, in response to the determination of the occurrence of the trigger signal. ” 

For independent Claim 12: “…  receiving a signal at a pin of the memory device; determining whether the signal is a trigger signal received on the pin of the memory device, based on timing parameters of the signal, with the pin being a pin to receive a signal for performance of a function of the memory device, with the signal being different from the trigger signal and dumping the error log, associated with one or more error conditions, to memory of the memory device, in response to the determination of the signal being the trigger signal.” 

For independent Claim 16: “… generating a trigger signal having specified timing parameters; and transmitting, in response to the detection of the one or more error conditions, the trigger signal to a pin of the memory device to trigger a dump of an error log in the memory device, the pin assigned to functions of the memory device other than triggering the dump.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114